May 4, 1993           [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-2297

                    ANGEL LOPEZ RODRIGUEZ,
                    Plaintiff, Appellant,

                              v.

                SECRETARY OF HEALTH AND HUMAN
                          SERVICES,
                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Gilberto Gierbolini, U.S. District Judge]
                                                     

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief
                                                      
for appellant.
   Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez
                                                               
Garcia, Assistant  United States  Attorney, and Robert  J. Triba,
                                                              
Assistant  Regional Counsel, Department Health and Human Services
on brief for appellee.

                                        

                                        

          Per  Curiam.    Angel  Lopez Rodriguez  appeals the
                     

judgment  of the district court affirming a final decision of

the Secretary of Health and Human Services ("Secretary") that

appellant  did not  meet the  disability requirements  of the

Social Security Act.

          Appellant's  application,  filed  April  13,  1989,

alleged  an inability  to  work beginning  October 15,  1984.

Because   of   an  earlier   disposition   of   his  previous

applications,  the period of  alleged disability under review

here  begins October 1, 1987 and ends December 31, 1989, when

appellant's   insured   status   expired.1      The   current

application was denied, appealed, and  denied again.  After a

de novo  hearing, the Administrative Law  Judge ("ALJ") found
       

that  appellant had  a residual  functional capacity  for the

full range of light and sedentary work, and so was  not under

a  disability as  defined in  the Act.   The  Appeals Council

denied  review.  An appeal  was taken to  the district court,

where  a  magistrate-judge  concluded  that  the  Secretary's

decision was supported by  substantial evidence.   Objections

to  the magistrate's  report  were rejected  by the  district

court  judge in a lengthy  opinion.  The  district court also

                    

1.  Appellant  filed two  previous applications  alleging the
same  onset date.   The  earlier applications were  denied on
September 30, 1987.   The denial was affirmed by  the Appeals
Council, and no further  appeal was taken.  There  appears to
be no  colorable  challenge  here  to the  finality  of  that
decision.  Califano v. Sanders, 430 U.S. 99 (1977); Dvareckas
                                                             
v. Secretary of HHS, 804 F.2d 770 (1st Cir. 1986).
                   

                             -2-

adopted  the  magistrate's  findings  and   report  in  full,

affirming the Secretary's decision.   We, too, affirm.

          Appellant  claimed an  inability to  work due  to a

nervous condition, and heart and back problems accompanied by

severe pain.   Applying  the sequential analysis  required by

the   regulations,  the   ALJ  found   that  in   combination

appellant's conditions were  severe, but they did not meet or

equal any of the listed  impairments. 20 C.F.R.     404.1520,

404.1520a.  Appellant's  conditions, nevertheless, were found

to  prevent him from returning to his past relevant work as a

truck driver.

          Appellant does not dispute  the above findings.  He

takes issue, however,  with the ALJ's  finding at step  five,

that despite  his conditions, he has  the residual functional

capacity to engage in  the full range of unskilled  light and

sedentary jobs  available in  the economy.   Appellant argues

that  the ALJ  mistakenly  determined that  appellant had  no

objective medical  impairment  likely  to  cause  the  severe

degree of  pain alleged,  improperly weighed the  testimonial

evidence of pain, and erred in relying on 20 C.F.R. Part 404,

Supt.  P, App.  2, Tables  1, 2 (the  "grid"), rather  than a

vocational expert.  

          Our  standard of review  is whether the Secretary's

findings are  supported by  "substantial evidence."   We will

affirm the  Secretary, "if  a reasonable mind,  reviewing the

                             -3-

evidence  in  the  record as  a  whole,  could  accept it  as

adequate to support  his conclusion."  Ortiz v.  Secretary of
                                                             

HHS,  955 F.2d 765, 769 (1st Cir. 1991) (quoting Rodriguez v.
                                                          

Secretary of HHS, 647 F.2d 218, 222 (1st Cir. 1981)).2 
                

           We have no difficulty finding  substantial support

in  the record  for  the ALJ's  resolution  of the  purported

conflicts  in the medical evidence.   As to appellant's heart

condition, the record shows that  appellant began complaining

of chest pain of an unknown origin in March, 1988.  Diagnoses

included arthralgia, controlled  hypertension and chest  wall

syndrome.   Although an  initial  electrocardiogram showed  a

first degree atrioventricular block leading to a diagnosis of

angina, three later electrocardiograms and a stress test were

normal.     The  ALJ's  conclusion  that   appellant's  chest

condition  was  not ischemic  in  nature  was thus  logically

dictated by the medical findings and tests in the record.  

          There  was  a  somewhat  starker  conflict  in  the

evidence relating to  appellant's back condition.   Appellant

was treated by a chiropractor between December, 1988 and May,

1989.   The  chiropractor  reported that  appellant showed  a

limited range of motion  and severe pain in the  cervical and

lumbar areas, muscle spasm, poor motor function in his  arms,

                    

2.  The ALJ's  and  magistrate's reports  well summarize  the
lengthy  record,  which  includes a  miscellany  of  physical
complaints and  medical reports.   We recap  here only  those
record parts necessary to our decision.

                             -4-

a fair ability to walk on heels and toes and  stiff gait, but

normal reflexes  and no atrophy.   The chiropractor diagnosed

an unstable lower back  and possible discogenic disease, with

a poor prognosis.  

          By  contrast, a  consulting internist  who examined

appellant in June, 1989 reported observing normal joints with

no  swelling, tenderness  nor  decreased range  of motion,  a

normal  gait,  coordination  and  reflexes.   X-rays  of  the

cervical  spine were also  normal, reflecting  preserved disk

spaces.   Lumbar region  lateral flexion was  normal, forward

flexion was reported  to be a full 90 degrees,  but with some

pain.    The  internist  diagnosed  back  pain  secondary  to

paravertebral muscle spasm. 

           The ALJ fully credited the internist's report.  He

declined  to  assign  controlling  weight   to  the  treating

chiropractor's  diagnoses because  they were  contradicted by

the  other  substantial  objective  medical  evidence  in the

record,   including  x-rays.    He  carefully  explained  his

conclusions  as  required by  the  regulations.  20 C.F.R.   

404.1527(d)(2) (1991).    We have  no  doubt that  the  ALJ's

resolution  of these  conflicts  was  reasonable, within  his

competence, and  amply supported  by the record.   Rodriguez,
                                                            

647 F.2d at 222.     

          As  to  appellant's   nervous  condition,  the  ALJ

concluded that it placed no limitation on appellant's ability

                             -5-

to  work.   This conclusion  was also  well supported  by the

medical  evidence.    Appellant  had  been  referred  by  his

attorneys  to a mental health center in March, 1989, where he

was  diagnosed as  suffering  from a  mild anxiety  disorder.

After  small  doses  of Vistaril  were  prescribed, appellant

reportedly remained  stable and improved.   The diagnosis was

confirmed  by  later  evaluations   in  which  appellant  was

repeatedly   described  as  oriented,   alert,  coherent  and

relevant,  having   adequate  logic,  judgment   and  memory.

Although it  was noted  that appellant had  slight difficulty

maintaining    social    functioning,   concentration,    and

persistence of pace, two residual mental capacity assessments

concluded that  he retains  the abilities to  perform routine

work  tasks  and  to   cope  with  the  demands  of   a  work

environment.   These assessments are sufficient  to show that

appellant's mental  capacity to engage in  unskilled or semi-

skilled sedentary work remains intact.   See Ortiz, 955  F.2d
                                                  

at 769-70. 

          In  sum,   the  record  amply  supports  the  ALJ's

determination that the credible  diagnoses failed to show any

objective medical  impairment reasonably associated  with the

severe  degree  of pain  and functional  limitations alleged.

Moreover,  there  were no  reports  of  any other  clinically

verifiable symptoms of severe pain.

                             -6-

          We also find  no error in  the ALJ's evaluation  of

appellant's subjective  complaints  of pain.   In  accordance

with the guidelines set  forth in Avery v. Secretary  of HHS,
                                                            

797  F.2d  19,  21  (1st  Cir.  1986),  the  ALJ   considered

appellant's testimony in light  of the other record evidence.

Appellant described his current  pain as radiating from under

the armpit  and back;  said that  his vertebral column  feels

crooked, and his arms  feel dead.  He also  described strong,

sharp  chest pain,  accompanied  by nausea  and shortness  of

breath,  at  times  so   severe  that  he  claimed   to  lose

consciousness.    And he  testified  to  feelings of  extreme

anxiety and palpitations, as well as difficulty sleeping.   

          As   the   ALJ   noted,    appellant's   subjective

description  was  corroborated  by neither  medical  nor  lay

observations.   In three visits  to the District  Office, and

during  the residual  mental capacity  evaluations, appellant

showed  no signs  of  any impairment  consistent with  severe

pain.   The ALJ noted, as background, that shortly before the

current  disability period,  appellant himself  had described

his  daily activities  as  watching  television, reading  the

papers  and   the  Bible,  going  to   church  almost  daily,

occasionally visiting the sick, and driving about three times

a week.  At the instant hearing, appellant testified, for the

most  part,  to  more  limited  daily  activities,  but  also

                             -7-

mentioned  some  activities which  seemingly would  require a

high degree of exertion.3

          We  necessarily defer  to  the ALJ's  evaluation of

appellant's  credibility, especially where it is supported by

substantial evidence  and specific  findings.  Frustaglia  v.
                                                         

Secretary of HHS, 829 F.2d 192, 195 (1st Cir. 1987).  The ALJ
                

credited appellant's  subjective complaints  of pain  only to

the extent consistent  with the medical evidence,  indicating

the  existence  of  mild  pain.    Although  the  appellant's

combination of conditions precluded his returning to his past

relevant work  as truck  driver, the ALJ  further found  that

appellant retained the  capacity to engage in  the full range

of light and sedentary work.     

          Although  we have  not  located in  the record  any

residual  functional capacity  assessments, other  than those

associated  with appellant's mental  impairment, we think the

ALJ made a competent, commonsense judgment about  appellant's

exertional functional capacity based on the medical findings.

See Gordils v. Secretary of HHS, 921 F.2d 327 (1st Cir. 1990)
                               

(although ALJ is ordinarily  not qualified to assess residual

functional capacity based  on bare medical record,  he may do

so as  long as he does  not overstep the boundaries  of a lay

                    

3.  Although appellant stated that he  spent much of his time
in  bed or in a hammock due  to weakness and pain, when asked
about his  personal relationships he mentioned  that not long
ago,  when his "blood pressure went up," he took a hammer and
broke a door.  

                             -8-

person's  competence); Perez  v. Secretary  of HHS,  958 F.2d
                                                  

445,  446 (1st Cir. 1991)  (a finding that  claimant does not

suffer  from  any  impairment posing  significant  exertional

restrictions would obviate the need for medical assessment of

exertional residual functional capacity). 

          In  Gordils,   we  upheld   a  lay   fact  finder's
                     

conclusion that a diagnosis of "weaker back" did not preclude

sedentary work.   There we said we might be troubled by a lay

fact finder's opinion that a claimant was capable of the more

physically demanding efforts required by light work.  In this

case, however, we need not pause to consider the ALJ's "light

work"   conclusion,  because   his  alternate   finding  that

appellant was  "not disabled" from performing  the full range

of sedentary work  was, on  the basis of  the medical  record

before us, well within the ALJ's competence.

          Accordingly, we also  reject appellant's  challenge

to the use  of the grid instead  of reliance on a  vocational

expert.  Rodriguez-Pagan v.  Secretary of HHS, 819 F.2d  1, 3
                                             

(1st Cir. 1987), cert. denied, 484 U.S. 1012 (1988).  The ALJ
                             

consulted the  grid only  after determining  that appellant's

alleged  non-exertional  impairments  did  not  significantly

affect his ability to engage in the full range of work in the

sedentary jobs   category.   Considering appellant's  age (46

years old),  education (7th grade level)  and work experience

(semi-skilled,  non-transferrable  skills), the  ALJ properly

                             -9-

reached  the alternate  conclusion  that the  grid directs  a

finding of "not  disabled".   20 C.F.R. Part  404, Subpt.  P,

App. 2, Table 1, Rule 201.19.  There thus was no prejudice in

the ALJ's  failure to  ask  the vocational  expert about  how

plaintiff's  non-exertional  impairments  might   affect  his

ability to perform light or sedentary work.

          For  the  reasons  stated,   the  judgment  of  the

district court is affirmed.
                          

                             -10-